ACCEPTED
                                                                                                  01-15-00150-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             5/18/2015 4:20:05 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

        Nos. 01-15-00149-CR, 01-15-00150-CR, 01-15-00151-CR
                                    In the
                             Court of Appeals                    FILED IN
                                                          1st COURT OF APPEALS
                                   For the                    HOUSTON, TEXAS
                           First District of Texas        5/18/2015 4:20:05 PM
                                 At Houston               CHRISTOPHER A. PRINE
                                                       Clerk

                     Nos. 1974171, 1974172, 2001637
                In the County Criminal Court at Law No. 4
                         Of Harris County, Texas
                        
                        JAMES GUZMAN, pro se
                                  Appellant
                                      V.
                        THE STATE OF TEXAS
                                  Appellee
                        
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                           
TO THE HONORABLE COURT OF APPEALS:

       THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

       1. The State charged appellant by information with three offenses of
                                                                                   1
          misdemeanor assault. (C.R. I at 7; C.R. II at 7; C.R. III at 6)                Two

          cases were enhanced with a prior conviction for felony assault-family

          member. (C.R. I at 7; C.R. II at 7) Appellant’s third assault case was

          enhanced with a prior misdemeanor assault conviction. (C.R. III at 6)

1
 C.R. I refers to the Clerk’s Record for cause number 1971471 (No. 01-15-00149-CR);
C.R. II refers to the Clerk’s Record for cause number 1974172 (No. 01-15-00150-CR);
C.R. III refers to the Clerk’s Record for cause number 2001637 (No. 01-15-00151-CR).
          Appellant pled guilty to all three cases pursuant to a plea bargain

          agreement reached between himself and the State. (C.R. I at 10-11; C.R.

          II at 10-11; C.R. III at 10-11) Appellant was sentenced to 120 days in the

          Harris County Jail with credit for eight days served. (C.R. I at 16; C.R. II

          at 16; C.R. III at 15)        The sentences were to run concurrently and

          matched the plea bargain agreement reached between appellant and the

          State. (C.R. I at 16-17; C.R. II at 16-17; C.R. III at 15-16; see C.R. I at

          10; C.R. II at 10; C.R. III at 10) Appellant timely filed notice of appeal

          but the trial court certified appellant had no right of appeal in any of the

          cases and expressly denied appellant permission to appeal. (C.R. I at 19,

          22; C.R. II at 19, 22; C.R. III at 18, 21; R.R. I at 8; R.R. II at 8; R.R. III
                                                                                     2
          at 8; see C.R. I at 17, 23; C.R. II at 17, 23; C.R. III at 16, 22)              The

          record contains no written motions filed and ruled upon by the trial court

          prior to appellant’s guilty pleas.

       2. The State’s brief was due on May 18, 2015. This Court has previously

          granted one extension for the State to file a reply brief on April 17, 2015.

          The following facts are relied upon to show good cause for an extension

          of time to allow the State to file its brief:


2
 R.R. I refers to the Reporter’s Record for cause number 1971471 (No. 01-15-00149-CR);
R.R. II refers to the Reporter’s Record for cause number 1971472 (No. 01-15-00150-CR);
R.R. III refers to the Reporter’s Record for cause number 2001637 (No. 01-15-00151-CR).
a. The undersigned attorney filed a Motion to Dismiss appellant’s
  appeal in all three cases at issue in this appeal for want of
  jurisdiction on April 24, 2015. Based upon the abovementioned
  statement of the case, appellant failed to invoke this Court’s
  jurisdiction in any of the cases at issue in this appeal. As of May
  18, 2015, the undersigned attorney has not received notice of this
  Court’s ruling upon the State’s Motion to Dismiss for want of
  jurisdiction. Should this Court grant the State’s Motion to
  Dismiss, a reply brief upon the merits of appellant’s appeal would
  not be necessary for this Court to review.

b. Additionally, the undersigned attorney has been involved in
  completing the following written appellate projects during the time
  the undersigned attorney was assigned State’s reply brief in this
  case:

   (1)     Ricardo Pena v. State of Texas
           No. 01-14-00803-CR
           No. 01-14-00804-CR
           Brief Due: May 18, 2015

   (2)     Manuel Nava v. State of Texas
           No. 01-14-00628-CR
           Brief Due: May 6, 2015
           Brief Submitted: May 6, 2015

   (3)     Demetrus Horton v. State of Texas
           No. 01-14-00993-CR
           Brief Due: May 21, 2015

   (4)     Sammie Davis v. State of Texas
           No. 14-14-00778-CR
           Brief Due: June 5, 2015

   (5)     Mark Mahlow v. State of Texas
           No. 01-14-00753-CR
           Brief Due: June 10, 2015
        Consequently, the undersigned attorney has not completed the
        State’s reply brief in this case in the time permitted, and the
        requested extension of time would be necessary to permit the
        undersigned attorney to adequately investigate, complete, and file
        the State’s appellate brief for this cause, should this Court deny the
        State’s Motion to Dismiss. The State’s motion is not for purposes of
        delay, but so that justice may be done.


WHEREFORE, the State prays that, should this Court deny the State’s Motion to

Dismiss, this Court will grant a thirty day extension of time, from the date of the

denial, if any, of the State’s Motion to Dismiss, for the undersigned attorney to

complete and file the State’s appellate brief in this case.




                                                      Respectfully submitted,

                                                      /s/ Patricia McLean
                                                      PATRICIA MCLEAN
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      1201 Franklin, Suite 600
                                                      Houston, Texas 77002-1923
                                                      (713) 755-5826
                                                      McLean_Patricia@dao.hctx.net
                                                      TBC No. 24081687
                          CERTIFICATE OF SERVICE

   This is to certify that a copy of the foregoing instrument will be served to:

James E. Guzman, pro se
TDC #01023457; SPN 01125709
Texas Department of Criminal Justice
Joe F. Gurney Transfer Facility
1385 FM 3328
Palestine, TX 75803




                                                     /s/ Patricia McLean
                                                     PATRICIA MCLEAN
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002-1923
                                                     (713) 755-5826
                                                     McLean_Patricia@dao.hctx.net
                                                     TBC No.24081687
Date: May 18, 2015